Citation Nr: 0839755	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-16 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied entitlement to service connection for 
bilateral hearing loss and tinnitus.

Although the veteran also initiated an appeal as to the RO's 
denial of service connection for peripheral neuropathy, the 
veteran indicated in a VA Form 9, Appeal to Board of 
Veterans' Appeals, received in May 2006, that he only wished 
to continue his appeal as to the claims of service connection 
for hearing loss and tinnitus.  Thus, the claim of service 
connection for peripheral neuropathy is not before the Board.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the bilateral hearing loss is 
etiologically related to in-service noise exposure.

2.  There is an approximate balance of positive and negative 
evidence as to whether the tinnitus is etiologically related 
to in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the veteran, bilateral 
hearing loss was incurred as a result of his active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2008).

2.  Resolving doubt in favor of the veteran, tinnitus was 
incurred as a result of his active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
records on file are sufficient to resolve the matter in the 
veteran's favor.  Any defect regarding VCAA must be 
considered harmless given the favorable action taken herein 
below.

II.  Analysis

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  He essentially contends that he 
developed these disabilities as a result of noise exposure 
during military service.  He has stated that he served in the 
artillery in Vietnam, including service at Khe Sanh when it 
was under siege.  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if such is 
shown to have been manifested to a compensable degree within 
one year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The record reflects that the veteran's service medical 
records were lost in a fire at the National Personnel Records 
Center (NPRC) in 1973.  Under such circumstances, where 
service medical records have been lost or destroyed, the 
Court has held that there is a heightened obligation on the 
part of VA to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).

The veteran's current hearing loss disability is established 
by the July 2005 VA audiological examination report.  This 
report reflects that the veteran's right ear audiological 
thresholds were 20, 20, 20, 40, and 70 decibels, for an 
average of 37.5 decibels.  His left ear audiological 
thresholds were 20, 20, 40, 90, and 90 decibels, for an 
average of 60 decibels.  His speech recognition scores were 
100 percent for the right ear and 84 percent for the left 
ear.  

In terms of in-service noise exposure, the veteran has 
reported that he was exposed to artillery noise during 
service and served at Khe Sanh when it was under siege.  The 
Board notes that the veteran's DD Form 214 reflects his 
artillery duties while in service.  While the evidence of 
record does not support a presumption of combat, so as to 
warrant application of 38 U.S.C.A. § 1154(b) (West 2002), the 
Board does find that loud noise exposure is consistent with 
the circumstances surrounding artillery service regardless of 
direct combat exposure, and the veteran is competent to 
describe loud noise exposure.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board therefore finds that the 
veteran was likely exposed to loud noise during service.

In summary, there appears to be no dispute as to the fact 
that the veteran has a current bilateral hearing disability 
and tinnitus.  The Board has further established that the 
veteran suffered acoustic trauma during service.  Thus, the 
remaining question that must be resolved is whether the 
veteran's hearing loss and tinnitus are related to his in-
service noise exposure.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail.  The Court has also stated, 'It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim.'  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

There are two medical opinions of record that address the 
nexus issue.  The first of these is a negative etiology 
opinion that appears in a VA examination report, and the 
second is a positive opinion that was written by the 
veteran's private doctor.

The July 2005 VA examination report diagnosed hearing loss 
and tinnitus but could not resolve the issue as to whether 
these conditions are at least as likely as not related to 
military service without resorting to speculation.  The 
examiner noted that the veteran's claims file did not contain 
service medical records.  The examiner further noted that, in 
addition to the veteran's two-year history of military noise 
exposure, he described a significant history of occupational 
noise exposure, a prior stroke with right-sided paresis, and 
treatment for hypertension, all of which could be associated 
with hearing loss.  Without entrance or exit hearing 
examinations, the examiner concluded there was insufficient 
evidence to establish a nexus between the veteran's bilateral 
hearing loss and his military service.  

The September 2005 letter from the veteran's private doctor 
notes that the veteran was an ammunitions sergeant class E-5 
in Vietnam.  It states that the veteran was stationed in Khe 
Sanh and fought daily for two months.  It further notes that, 
during that time, the veteran was exposed to constant 
barrages from 175 mm, 155 mm, and 105 mm heavy artillery, as 
well as small arms fire.  The doctor stated that the veteran 
does suffer from hearing loss and that '[t]here is no 
question in my mind that his exposure in Vietnam directly 
caused this hearing loss.'

Having reviewed these etiology opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
hearing loss and tinnitus are related to his in-service 
acoustic trauma. 

The Board notes that neither doctor had access to the 
veteran's service medical records, as they were destroyed in 
a fire.  Both doctors based their opinions on examination of 
the veteran and on review of his pertinent medical history.  

The Board acknowledges that the private doctor is an 
osteopath rather than an ear, nose, and throat specialist.  
It is noted, however, that a medical opinion need not be by a 
specialist to be competent medical evidence.  See Cox v. 
Nicholson, 20 Vet. App. 563, 568 - 570 (2007) (rejecting 
argument that a medical opinion by a nurse practitioner is 
not competent medical evidence, and rejecting argument that 
VA cannot rely upon a medical opinion that does not 
explicitly state the qualifications of the examiner).  The 
Board finds that the veteran's private physician is competent 
to provide an etiology opinion on the question of whether the 
veteran's hearing loss may be linked to his military service.  

The Board also acknowledges that the private doctor did not 
explicitly identify tinnitus as being encompassed in the 
opinion he offered as to the etiology of the claimed hearing 
loss.  However, the VA examiner specifically noted in her 
report that the most likely etiology of the veteran's 
tinnitus was his bilateral hearing loss.  Consequently, the 
positive opinion rendered by the private doctor with respect 
to the hearing loss also places in equipoise the issue of 
service connection for tinnitus.

In this case, the Board finds that the evidence is 
essentially in equipoise as to whether the veteran's current 
bilateral hearing loss and tinnitus may be etiologically 
linked to noise exposure during his active military service.  
Therefore, resolving reasonable doubt in favor of the 
veteran, the Board finds that grants of service connection 
for bilateral hearing loss and tinnitus are warranted.


ORDER

Entitlement to service connection for hearing loss is 
granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


